DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-26-21 has been entered.
Applicant’s amendment filed on 1-11-21 has been entered.  Claims 1, 3 and 9-11 have been amended.  Claims 1-11 are pending.  Claims 1 and 3-11 are under consideration.

Claim Objections
Claim 11 is objected to because of the following informalities:  The phrase “NKX2.5 skeletal myocytes” in line 3 appears to be missing a “,” between the term “NKX2.5” and the term “skeletal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The phrase “comprising administering to a fibromodulin (FMOD) reprogrammed (FReP) cell” in lines 2-3 of claim 1 is vague and renders the claim indefinite.  It is unclear what is being administered to a FReP cell.  It is unclear whether the FReP cell is administered to a human being or something is administered to the FReP cell.  Claims 3-8 depend from claim 1 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for injecting in vitro pre-differentiatiated FReP cells into the gluteofemoral muscle pocket of SCID mice and 3 weeks post-transplant, BJ-FReP cell treated animals revealed significantly less scar tissue and muscle degeneration, or the FReP cells seeded on PLGA/HA scaffolds were implanted into a critical-, does not reasonably provide enablement for administering administer FReP cells formed from human fibroblast cells locally to various sites of tissues in a human being via injection or implantation so as to regenerate various cells of various tissue in said human being, wherein the cell being one of neurons, osteoblasts, pancreatic cells, adipocytes, cardiomyocytes, and skeletal myocytes, other than the disclosed regeneration of bone tissue and skeletal muscle tissue in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at 
Claims 1 and 3-8 are directed to a method for regenerating cells of a tissue in a human being, comprising administering to a fibromodulin (FMOD) reprogrammed (FReP) cell generated by a method comprising treating a human cell with a cell culture medium for a period of a day to a month, and changing the cell culture medium until the FReP cell forms, wherein the medium comprises FMOD, wherein the FReP cells express NANOG and does not form teratoma and the human cell is a fibroblast cell, wherein administering comprises locally administering the FReP cell to the site of tissue of a cell of the human being by injection or implantation, the cell being one of neurons, osteoblasts, pancreatic cells, adipocytes, cardiomyocytes, and skeletal myocytes.  Claim 3 specifies the cell is a bone cell, a chondrocyte or a muscle cell.  Claim 4 specifies the tissue is of bone, cartilage, tendon, ligament, or joint tissue.  Claim 5 specifies the FMOD has a concentration from about 200nM to about 800nM.  Claim 6 specifies the human cell is a BJ fibroblast or primary adult normal human dermal fibroblast (NHDF).  Claims 7 and 8 specify the FReP cell is included in a composition and the composition is a pharmaceutical or cosmetic composition, respectively.  

Nature of the invention: 
 A method for regenerating cells of a tissue in a human being, comprising administering to a fibromodulin (FMOD) reprogrammed (FReP) cell generated by a method comprising treating a human cell with a cell culture medium for a period of a day to a month, and changing the cell culture medium until the FReP cell forms, wherein the medium comprises FMOD, wherein the FReP cells express NANOG and does not form teratoma and the human cell is a 

The state of the prior art: 
The state of the art of administering an FReP cell formed from human fibroblast cells locally to a site of tissue of cell in a human being by injection or implantation, and to regenerate various recited cells of various tissues at various locations of the human being was unpredictable at the time of the invention.

The breadth of the claims: 
The claim encompasses administering an FReP cell formed from human fibroblast cells locally to various sites of tissue of cell, including neurons, osteoblasts, pancreatic cells, adipocytes, cardiomyocytes, and skeletal myocytes, in a human being by injection or implantation, and to regenerate various recited cells of various tissues at various locations of the human being.

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses BJ-FReP cells were cultured for 3 days in myogenic pre-differentiation medium in vitro before injection into the gluteofemoral muscle pocket of SCID osteoconductive PLGA/HA scaffolds and implanted into a critical-sized SCID mouse calvarial defect.  Cell-free scaffold alone does not induce obvious bone regeneration at 8 weeks post-implantation. Significantly more bone formation was observed in the group implanted with FReP cells than the groups implanted with BJ-fibroblasts or BJ-iPSCs, which was further confirmed by the quantification of bone volume density and bone mineral density (p. 54).  The spatial co-localization of human cell markers with osteogenic markers was detected in the osteogenic regions of the defects in both BJ-iPSC group and FReP cell group.  There is significantly more bone formation with higher density in the FReP cell group than that of the BJ-iPSC group and FReP cells presented a significant advantage in bone regeneration efficacy compared with parental BJ-fibroblasts and BJ-iPSCs (p. 55).
The Declaration by Dr. Chia Soo shows FReP cells suspended in PBS were administered by injection to mouse muscle and allowed to differentiate and grow into muscle cells (Figure 1 (in vitro) and 2 (in vivo) of Exhibit A.  Supplemental Figure 1 of Exhibit B shows confocal microscopy images at transverse section view of SCID mice TA muscle at 6-weeks post-implantation are shown via the staining of human myosin, human MHC class I and human mitochondria.


The unpredictable nature of the art:
The claim encompasses administering FReP cells formed from human fibroblast cells locally to various sites of tissue of cell, including neurons, osteoblasts, pancreatic cells, adipocytes, cardiomyocytes, and skeletal myocytes, in a human being by injection or implantation so as to regenerate various recited cells of various tissues at various locations of the human being.
The claims read on cell transfer in vivo.  The art of delivering a cell to various target sites via various administration routes, including injection and transplantation, in vivo for differentiating said cells into various different tissue cells to regenerate various tissues in a subject was unpredictable at the time of the invention.  For stem cell transplant into central nervous system (CNS), Stoll, Elizabeth, 2014 (Molecular and Cellular Therapies, Vol. 2, p. 1-9) reports that there are problems for stem cell transplants within the central nervous system, which includes 1) although immune activity in the CNS is lower than other tissues, but rejection of a transplant is still possible, 2) making a neuron to order is a difficult task.  The developing brain is capable of producing an astounding variety of neuronal subtypes, yet the adult brain is more limited due to a number of molecular and biophysical characteristics.  It is extraordinarily st paragraph).
Donaghue et al., 2014 (Journal of Controlled Release, Vol. 190, p. 219-227) states “in the context of injury to the brain and spinal cord, functional capacity is lost due to the death of neurons (e.g. Parkinson’s and Alzheimer’s Diseases, SCI) and oligodendrocytes (e.g. multiple sclerosis, demyelination in SCI).  Neural stem/progenitor cells (NSPCs) have the capacity to differentiate into neurons, astrocytes and oligodendrocytes upon exposure to physical [130] and chemical cues [131].  Thus, the delivery of NSPCs offers a potential strategy to replace these lost cells.  However, significant hurdles that face the field of stem cell delivery are low cell viability, 
Saada et al., 2016 (Biochemistry (Moscow), Vol. 81, No. 7, pp. 678-690) reports that intramuscular delivery of normal mouse donor myoblasts into mdx mice (a mouse model of DMD) converted dystrophic mdx myofibrils from dystrophin negative to dystrophin positive but clinical trials of transplantation of myoblasts in DMD patients failed to provide the patient any sustained clinical benefit for several reasons, including low survival and migration from the injection site of grafted myoblasts and immunological rejection by the host (e.g. p. 681, right column, 1st full paragraph).
It is apparent that there are problems and hurdles encountered in stem cell transplantation to central nervous system for differentiation of the stem cells into desired cell type in CNS.  Those problems and hurdles include 1) immune response from the host, 2) making a neuron to order is a difficult task.  Even if cells have appropriate anatomical characteristics and immunohistochemical markers, they will not necessarily function as expected if transplanted into the adult mammalian brain, 3) controlling the influence of the micro-environment in CNS is near impossible.  The adult brain microenvironment encourages glial differentiation rather than neuron differentiation, 4) the fate of most transplanted cells is death, 5) forging connection is a new place can be hard.  Full neuronal differentiation in vitro is likely to preclude integration into the brain circuitry because forging connections with other neurons is a critical part of neuronal maturation and cell survival.  In some cases, even successful cell survival and integration of implanted cells does not guarantee functional recovery after injury, 6) immature neuronal excitability could lead to network dysfunction.  The addition of new cells, particularly immature 
Furthermore, even if sufficient FReP cells can be delivered to the target sites in a subject, it is unclear whether the FReP cells could differentiate into different tissue cells at the target site, to differentiate and regenerate those various tissues in vivo.  Transplantation of a multipotent stem cells or pluripotent-like stem cells in to a subject does not necessarily result in differentiation of said stem cells into desired tissue cells.  Sacco et al., 2018 (Pediatric Nephrology, Vol. 33, p. 935-945) reports that amniotic fluid (AF) contains a heterogeneous population of cells that have been identified to possess pluripotent and progenitor-like characteristics (e.g. Abstract). “With an in vitro potential to differentiate into a vast array of cell types, it has been important to determine if AF-derived stem cells could potentially act as precursor cells when injected in vivo to replace damaged renal cells after injury.  Despite the expectation, however, studies using various injury models demonstrating cellular engraftment and differentiation have not prevailed because only a small fraction of cells remained in the target organ, whereas most of the therapeutically injected cells (regardless of their route of administration) end up in other organs (such as the spleen and lungs) or would be eliminated”.  There is a lack of significant engraftment and differentiation of AFSCs in the kidney (e.g. p. 937, right column, 1st paragraph).  Although AF-derived stem cells have in vitro potential to differentiate into a vast array of cell types, there is a lack of significant engraftment and 

The amount of experimentation necessary:
One skilled in the art at the time of the invention would require to prepare the FReP cells in vitro, administration of the FReP cells to a human beings via various injection or implantation to various target sites in vivo, trial and error experimentation to determine whether said injection or implantation to various target sites in a human being would be able to provide sufficient FReP cells to the target site, trial and error experimentation to determine whether the FReP cell can differentiate into the desired tissue cell at the desired target site, and trial and error experimentation to determine whether the FReP cell can differentiate and produce sufficient desired cells to regenerate various tissues in said human being.  
For the reasons discussed above, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.



Conclusion
Claims 1 and 3-8 are rejected.  Claim 11 is objected. Claims 9-10 are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632